OPINIÓN DEL TRIBUNAL.
No siendo apelable la resolución dictada por la Corte de Distrito de Humacao en veinte ;v tres de Enero últi-mo, por no estar comprendida en las que taxativamente enumera el artículo 295 del Código de Enjuiciamiento Civil; se declara con lugar la moción y en su consecuen-cia se desestima- la apelación interpuesta por el abogado Don Rafael López Landrón en representación de la su-cesión de Doña Catalina Borrás y Grinart contra la reso-*204lución referida con las costas al apelante; y comuniqúe-se á la Corte de Distrito de Iíumacao á los fines proce-dentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández, Eigueras, MacLeary y Wolf.